THE      .&JXORNEY              GENERAL
                             OF’   %-EXAS



                                November 25, 1959


Mr. Joseph C. Ternus                   .Opinionlo. ww-748
County Attorney
San Patriclo County                     Re:   Duty of County Auditor of
Sinton, Texae                                 San Patrlcio County to audit
                                              and report on affairs of
Dear Mr. Ternue:                              certain improvementdistricta.

      You have requested an opinion on the following queetions:

            (1) Is the San Patricia County fiudltorrequired
      by l.m.to audit and report on the affairs of the follow-
      ing:

            San Patricia County Navigation District No. 1
            San Patrlcio County Conservation and R&zlamatlon
                -' District No. 1
            Se+ Patricia County Conservation and Reclamation
                   District No. 2
            San Patricia County Conservationand Reclamation
                                3
                   District No6.~

            (2) If he ia 80 required, is the &II Patricia County
      Auditor entitled to compenaatlon for such aervices,in ad-
      dition to that provided by Article 1645, Vernon'e Civil Statutea?

       Article 1645, Jernon'e Civil Statutes, ae emended 1949and 1955,
provides en annual eelary for the County Auditor to be fixed by the Dlstriot
Judge or Judges,heving juriediotionin the county, and peld month4 out of
the county'e geFere1 fund. The statute8 to vhioh,.yourefer ue are Articles 8245,
Vernon'e Civil Stitutee, in connection with San Patricia County Navigation
Dietriot No. 1,'and Articles 1671end 1672, Vernon's Civil Statutes, in con-
neotlon with the three mentioned Conearvation and Reclamation Districts.
Articles 8245 and 1672were expressly exempted from repeal by the 1949 and 1955
amendments to Article 1645. Acts 5let Leg., 1949, oh. 552, p. 1068, sec. 2;
Acta. 54th Leg., 1955, oh. 414, p. 1117, Leo. 4.

      Ab to Articles 1671 and 1672, you have expressed the opinion that these
artlclea require the County Auditor of San Patricia County to audit and report
Mr. Joseph C. Ternus, page 2   (WW-748)



on the affairs of the three Conservation end Reclamation Districts, end Ihat
Article 1672 provides for compensation for such services. Articles 1671 and
1672 are BB follows:

             'Art. 1671

            "The county auditor shall check all reports required
      by law to be filed by any district officer, end within
      thirty days after the filing thereof shell make a detailed
      report to the commissioners court showing his finding thereon
      end the condition of such district es shown by said report,
      end es shown by the records of his office. He shell keep a
      set of books, showing all receipts and expenditures of the
      funds of such districts. It shell not be lawful for the
      treasurer or other depository to receive money for said dis;
      trict without executing proper receipts upon forms to be provided
      by the county auditor. All books, accounts, records, bills and
      warrants in the possession of any officer of any such district,
      or in the possession of any other person legally charged with
      their custody, shall at all times be subject to the inspection of
      the county auditor."

            %rt.   1672

           "The county auditor shell receive for his services in
      auditing the affairs of such districts, such compensation as
      the commissioner8 court may prescribe, which shall be paid
      by the county out of the general fund end repaid to the county
      by such districts by warrants drawn upon the proper funds of
      such district. In suoh counties which have or may have aa many
      es five such districts, the compensation allowed the county auditor
      for his services on behalf of such districts shall be not lees then
      the sum of twelve hundred dollars per ennum, to be prorated among
      the districts in such proportion es the commissioners court may
      determine."

       The above erticles, however, must be reed in conjunction with
Article 1667, Vernon's Civil Statutes, in order to determine whet is in-
tended by the phrase Wsuch districts". Article 1667 ie es follows:

             "In all counties which have or may have a County
       Auditor and containing a population of one hundred ten
       thousand (110,000) or more, as shown by the preceding Federal
       Census, and in all counties having a population of not less
       than thirty-eight thousand (38,000) nor more than thirty-eight
       thousand three hundred fifty(38,350), according to the last
Mr. Joseph C. Ternus, page 3 (W-748)



       Federel Census, end in which counties there exists
       or in which there may be created eny improvement, navi-
       gation, drainage, or roed or irrigation district, or any
       other character of district having for Its purpose tie
       expenditure of public funds for improvement purposes, or
       for improvements of any kind whether derived from the issuance
       of bonds or through any character of special assessment, the
       County Auditor shall exercise such control over the finances
       of said district as hereinafter provided."'

       It is true that this article seems to apply to both kinds of districts
here in question, since it express4 mentions navigation districts, and sirce
the phrase "district having for its purpose the expenditure of public funds
for improvement purposes" appears to apply to conservation and reclamation
districts. Article 1667 clear4 is intended, however, to limit the appli-
cation of ensuing provisions relating to control over improvement district
finances by the County Auditor to districts in counties having a population
of thirty-eight thousand (38,000) to thirty-eight thousand three hundred
and fifty (38,350) or counties having a population of one hundred ten
thousand (110,000) or more, according to the last Federal Census. Our in-
formation is that San Patricia County has a population of thirty-five thousand
eight hundred and forty-two (35,842) according to the 1950 Federal Census and
thus does not fall within either of the population categories specified.
United States Department of Ccmunerce,Bureau of the Census, "Number of In-
habitants--Texas", United States Government Printing Office, 1951, p. 43-16.
Therefore, Article 1667, end consequent4 Articles 1671 and 1672, do not
apply to San Patricia County Conservation and Reclsmetion Districts Nos. 1,
2 end 3, or to San Patricia County Navigation District No. 1.

       You have expressed the opinion that Article 8245 requires tithe
                                                                     County
Auditor to audit and report on the affairs of San Patricia County Navigation
District No. 1. Article  8243 is as follows:


             *Such commissioners may employ such persons as they may
       deem necessary for the construction, maintenance, operation, and
       development of the Navigation District, its business and fecili-
       ties, prescribe their duties and fix their compensation, end the
       County Auditor, as Auditor for such Navigation District having
       large port facilities, shall make such additional reports and
       perform such accounting services in addition to those now re-
       quired by law as mey be reasonably incident to the proper conduct
       of the business of such districts, provided the compensation of
       the County Auditor who ahallect hereunder and under the pro-
       visions of Title 34, Subdivision 2, shall be fixed and determined
       by the judge of the District Court or courts having jurisdiction
       in said county after due hearing with respect to the smount and
                                                                                .




Mr. Joseph C. Ternus, page 4 (ww-748)



       value of the services performed, which amount shall be paid
       monthly from the funds of said Navigation District, and fur-
       ther provided that the maximum amount which may be allowed by
       said District Judges for said services shall not exceed the
       amount now being paid."

       It is our opinion that the phrase 'as auditor for such Navigation
District having large port facilities", is intended to limit the application
of this article to those districts as to which the County Auditor already
has a duty to act as auditor. We have seen that Articles 1667, 1671,and
1672 impose no such duty in the case of San Patricia Navigation District No. 1;
as there are no further statutes purporting to prescribe duties of the County
Auditor in connection with Navigation Districts, it is our opinion that
Article 8245 is not applicable to San Patricia Navigation District No. 1,
and that the County Auditor is not required by law to audit and report on the
affairs of this Navigation District.

       The question remains whether the County Auditor is required to audit
and report on the affairs of the three Conservation and Reclamation Districts
by some other provision of law. Articles 8194 and 8196, Vernon's civil
Statutes, are concerned with the creation and operation of Conservation and
Reclamation Districts. Article 81% reads as follows:

             "Conservation and reclamation districts may be created
       and organized in any manner that water improvement, drainage,
       or levee improvement districts are authorized by the laws of
       this State to be created, and for the several purposes therein
       provided."

      Article 8196 reads as follows:

            '"Anysuch district, or any district organized hereunder,
      may incur indebtedness and levy taxes to fully carry out each
      purpose of its organization, and for the payment of its obliga-
      tions end the maintenance and operation of said district; and any
      such district shall be governed and controlled by the provisions
      of law under which it organized." (Emphasis ours)

       These articles may be interpreted as requiring that where a Conserva-
tion and Reclamation District is organized in some manner authorized by the
statutes providing for the creation of one or more of the three abovelnentioned
types of improvement districts, and where, further, the County Auditor is re-
quired by law to audit and report on the affairs of such improvement districts,
the County auditor is thereby required to audit and report on the affairs of the
Conservation and Reclamation District. An examination of the statutes relating
Mr. Joseph C. Terms,   pap   5 &W-745)



to water improvement, drainage, and levee improvement districts, however, dis-
closes no provision imposing such a duty on the County Auditor except the
provisions of Article 1667, et seq., already found to be inapplicable to im-
provement districts in San Patricia County. Accordingly, it is our opinion
that the County Auditor of San Patricia Comty is not required 'coaudit and
report on the affairs of San Patricia County Conservation and Reclamation
Districts Nos. 1, 2 and 3.

                                     SDMMARY

                 The County Auditor of San Patricia County is not
                 required to audit and report on the affairs of San
                 Patricia County Navigation District No. 1 or San
                 Patricia County Conservation and Reclamation Dis-
                 tricts Nos. 1, 2 and 3.

                                               Very truly yours,

                                               WILL WILSON
                                               Attorney General of Texas


                                               B x-
                                                  Lawrence Hargrove
                                                  Assistant


APPROVED:

OPINION COMMIlTRE
W. V. Geppert, Chairman

L. P. Iollar
Bob Shannon
Joe Osborn
C. K. Richards

REVIEWEDFOR TlIEAl'l'ORNEY
                         CRRERAL
BY: Leonard Passmore